Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
         Response to Arguments 
2.         This action is in response to the communication filed on 03/11/2021. Based on new ground of rejection, applicant’s arguments regarding amended limitations are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claims 13-17, 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Medvedev et al. (US 2003/0161282, hereinafter Medvedev) in view of Wallace et al. (US 2002/0193146, hereinafter Wallace).
Regarding claim 13, Medvedev discloses a method, comprising:
selecting a plurality of nodes in an array-processing network to provide for sub-space processing;

determining a Multiple Input Multiple Output (MIMO) channel response matrix (para 0021; channel response matrix H) that characterizes a transfer function of a MIMO system that comprises the plurality of nodes channel state information (para 0046 and 0114; As shown in equation (4), the pre-multiplication of the signal vector, s, by the matrix V and the pre-multiplication of the received vector, y, by the matrix U.sup.H result in an effective diagonal channel, D, which is the transfer function between the signal vector, s, and the recovered vector, r. As a result, the MIMO channel is decomposed into N.sub.S independent, non-interfering, orthogonal, and parallel channels.  These independent channels are also referred to as the spatial subchannels of the MIMO channel.  Spatial 
	subchannel i or eigenmode i has a gain that is equal to the eigenvalue, .lambda..sub.i, where i.di-elect cons.I and set I is defined as I=[1, .  . . , N.sub.s].  Diagonalization of the MIMO channel to obtain Ns orthogonal spatial subchannels can be achieved if the transmitter is provided with an estimate of the channel response matrix, H);
in the central processor, diagonalizing the MIMO channel response matrix to produce a plurality of independent MIMO channels for at least one of uplink signals and downlink signals to provide for increased capacity (para 0035; 0042 and 0046; the pre-multiplication of the signal vector, s, by the matrix V and the pre-multiplication of the received vector, y, by the matrix U.sup.H result in an effective diagonal channel, D, which is the transfer function between the signal vector, s, and the recovered vector, r. As a result, the MIMO channel is decomposed into N.sub.S independent, non-interfering, orthogonal, and parallel channels.  These independent channels are also referred to as the spatial subchannels of the MIMO channel.  Spatial subchannel i or eigenmode i has a gain that is equal to the eigenvalue, .lambda..sub.i, where i.di-elect cons.I and set I is defined as I=[1, .  . . , 
 
	Perlman does not explicitly disclose selecting a plurality of nodes in an array-processing network to provide for sub-space processing.
	In an analogous art, Wallace discloses selecting a plurality of nodes in an array-processing network to provide for sub-space processing (para 0090; the receiver 250 includes antennas 252, 254, wherein each antenna is coupled to two processing paths. The signal received at antenna 252 is identified as s.sub.1, wherein s.sub.1=h.sub.11d.sub.1+h.sub.21d.sub.2.  The transmission channel or path from transmit antenna 240 to receive antenna 252 is described by h.sub.11 and the path from transmit antenna 242 to receive antenna 252 is described by h.sub.21. Similarly, the signal received at antenna 254 is identified as s.sub.2, wherein S.sub.2=h.sub.12d.sub.1+h.sub.22d.sub.2.  The transmission channel or path from transmit antenna 240 to receive antenna 254 is described by h.sub.12 and the path from transmit antenna 242 to receive antenna 254 is described by h.sub.22.  The signals s.sub.1 and s.sub.2 are despread using a code c.sub.1* corresponding to code c.sub.1 of the transmitter 232, and a code c.sub.2* corresponding to code c.sub.2 of the transmitter 232.  A gain corresponding to each transmission path is applied to each processing path.  The results are provided to summing path 260 and 262, respectively, to generate estimates). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend  Medvedev’ s method by adding Wallace’s limitation in order to improve the efficiency of a communication system.
	Regarding claim 14, Medvedev further discloses determining at least one quality metric, the at least one quality metric comprising the channel state information, channel quality, received signal strength, and link performance (para 0010; CSI).

	In an analogous art, Wallace discloses that the plurality of nodes being selected based on the at least one quality metric (para 0074; 0090 and 0094; quality metric such as SNR). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend  Medvedev’ s method by adding Wallace’s limitation in order to improve the efficiency of a communication system.
	Regarding claim 15, Medvedev further discloses that wherein the plurality of nodes comprises the set comprising a plurality of subscriber-side devices (para 0019; subscriber side devices).
Regarding claim 16, Medvedev further discloses wherein the central processing system comprises at least one of a processing system residing in at least one central processing facility (para 0142), at least one node that is not part of the array-processing network, and at least one of the plurality of nodes in the array-processing network (para 0135).
Regarding claim 17, Medvedev does not explicitly disclose wherein performing sub-space processing comprises employing distributed computing resources comprising a plurality of networked computers configured to interact with each other.
In an analogous art, Wallace discloses wherein performing sub-space processing comprises employing distributed computing resources comprising a plurality of networked computers configured to interact with each other (para 0048 and 0120). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend  Medvedev’ s method by adding Wallace’s limitation in order to distribute the processing load of a communication system.

Regarding claim 20, Medvedev does not explicitly disclose wherein sub-space processing comprises at least one of spatial multiplexing.
In an analogous art, Wallace discloses wherein sub-space processing comprises at least one of spatial multiplexing (para 0106; spatial multiplexing). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend  Medvedev’ s method by adding Wallace’s limitation in order to transmit independent channels separated in space.
	Regarding claim 21, Medvedev further discloses that wherein sub-space processing comprises minimum mean square error (para 0049; MMSE).
	Regarding claim 22, Perlman further disclose that wherein selecting comprises selecting a first cooperative antenna array comprising a first plurality of antennas residing on multiple ones of the plurality of nodes to serve a first node (para 0005 and 0020; transmit and receive antennas), and selecting a second cooperative antenna array comprising a second plurality of antennas residing on multiple ones of the plurality of nodes to serve a second node (para 0031 and 0033), the first plurality of antennas being different from the second plurality of antennas (para 0022; transmit and receive antennas are different).
	Regarding claim 25, Medvedev further discloses wherein a non-transitory computer-readable medium including processor-executable code for storing instructions operable to perform the method recited in Claim 13 (para 0139; memory stores program code).
4.	Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over
Medvedev/Wallace and further in view of Agee et al. (US 2004/0095907, hereinafter Agee).

	In an analogous art, Agee discloses configuring the central processing system to perform Physical Layer processing (para 0465; physical layer) and at least one of Data Link Layer processing, Network Layer processing, Transport Layer processing, Session Layer processing, and Presentation Layer processing of baseband signals (para 0372; data link layer). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend  Medvedev/Wallace’ s method by adding Agee’s limitation in order to put streams of bits together into manageable chunks of data and to transmit data on the network medium.
Regarding claim 23, Medvedev/Wallace does not explicitly disclose wherein each of the plurality of nodes comprises a clock that is employed for synchronizing processing operations.
	In an analogous art, Agee discloses wherein each of the plurality of nodes comprises a clock that is employed for synchronizing processing operations (para 0288 and 0391; clock for synchronization). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend  Medvedev/Wallace’ s method by adding Agee’s limitation in order to improve synchronization among different devices in a communication system.
5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over
Medvedev/Wallace and further in view of Ng (US 2003/0048984, hereinafter Ng).
Regarding claim 24, Perlman further discloses wherein determining comprises at least one of
a closed-loop spatial multiplexing communication mode in which the channel state information comprises channel estimates transmitted in feedback signals from each subscriber unit to the plurality of nodes (para 0167; closed loop multiplexing); and an open-loop spatial multiplexing 


Conclusion
6.	Applicant’s arguments regarding prior art rejection have been considered, however they
are not persuasive. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462